DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The RCE filed 09/30/22 is acknowledged.

Claim Rejections - 35 USC § 112
3.	Claims 1, 3-16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations of “the annular magnetic guide includes circumferential sections comprising alternating magnetic polarity” are not described in the specification.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1, 3-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood et al. (7,012,495) in view of Guimond et al. (5,401,175) and Michael (8,183,965).
Regarding claims 1, 15-16 and 18, Underwood et al. disclose:
a magnetic switch including diametrically magnetized first (10, figure 2) and second (11) annular magnets juxtaposed in a longitudinal direction, and an annular magnetic guide (12 and 13, figure 2) of ferromagnetic material surrounding an outer periphery of the first and second annular magnets, the annular magnetic guide includes circumferential sections that are spaced from one another and aligned in the ON position over respective pole regions of the first and second annular magnets. 
wherein the first annular magnet is fixed relative to the annular magnetic guide, and the second annular magnet is rotatable between ON and OFF positions relative to the annular magnetic guide, and
wherein in the ON position, the first and second annular magnets are magnetically aligned in the longitudinal direction (figure 3), and in the OFF position, the first and second annular magnets are magnetically inverted in the longitudinal direction (figure 4).
Underwood et al. disclose the claimed invention as described above except for a cable connector (claim 1); and a second coaxial cable connection device including a second cable connector and a plate of ferromagnetic material (claims 15 and 18), and the annular magnetic guide includes circumferential sections comprising alternating magnetic polarity.
Guimond et al., figure 1 shows a cable connector (10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Underwood et al. to have the cable connector, as taught by Guimond et al., in order to facilitate coaxial connections. 
Guimond et al., figure 1 shows a second coaxial cable connection device (12). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Underwood et al. to have a second coaxial cable connection device including a second cable connector and a plate of ferromagnetic material, as taught by Guimond et al., in order to facilitate coaxial connections. 
Michael, figure 7 shows pole conduits (352a and 352b) that read as the annular magnetic guide includes circumferential sections comprising alternating magnetic polarity (abstract, lines 7-11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Underwood et al. to have the annular magnetic guide includes circumferential sections comprising alternating magnetic polarity, as taught by Michael for better engaging.
Regarding claims 3 and 20, Underwood et al., figure 2 shows a number of the circumferential sections of the annular magnetic guide is the same as a number of poles of each of the first and second annular magnets. 
Regarding claim 4, it is noted that Guimond et al., figure 1 shows the cable connector is configured at one end to receive a coaxial cable (16.1) and at another end to mate with another coaxial cable connector (12).
Regarding claim 5, the combination of Underwood et al. and Guimond et al. disclose a mating portion of the cable connector protrudes in the longitudinal direction from a radial end surface of the magnetic switch.
Regarding claim 6, the combination of Underwood et al. and Guimond et al. disclose a mating portion of the cable connector is flush with a radial end surface of the magnetic switch.
Regarding claim 7, Underwood et al., figure 2 shows each of the annular magnets is a one-piece annular magnetic body having opposite poles across a diameter of the annular magnetic body.
Regarding claim 8, Underwood et al., figure 2 shows each of the annular magnets is an annular body having at least four sectors of alternating magnetic polarity around the longitudinal axis of the cable connector.
Regarding claim 9, Underwood el al., figure 2 shows an outer casing (23) which houses the first and second annular magnets and the annular magnetic guide.
Regarding claim 10, Underwood et al., figure 2 shows a rotation mechanism (16- 23) fixed to the second annular magnet for rotating the second annular magnet between the ON and OFF positions.
Regarding claim 11, Underwood et al., figure 2 shows the rotation mechanism includes a radially extending lever.
Regarding claim 12, Underwood et al., figure 2 shows the rotation mechanism includes a rotatable annular member (16 and 17) extending around the longitudinal axis of the cable connector.
Regarding claim 13, Underwood et al., figure 2 shows the rotatable annular member comprises: a gripping member (23) having an exposed outer surface portion; and a retention mechanism (20) fixed longitudinally between the gripping member and the second annular magnet.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 3-16, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        10/11/22.
thanh-tam.le@uspto.gov